DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Terminal Disclaimer
The terminal disclaimer filed on 09/16/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,258,359 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Scher on 09/14/21.
The application has been amended as follows: 
Claim 20 has been cancelled. 
1.	(Currently Amended) A surgical tool including an end effector attached to a distal end of a housing having a longitudinal axis, 
a jaw support shaft defining a longitudinal axis and a pivot axis that [[is]] are orthogonal to the longitudinal axis of the housing; 
a plurality of jaw members supported on the jaw support shaft and being pivotable about the pivot axis; 
direct contact with the jaw members, the articulation member being rotatable about the jaw support shaft to articulate the jaw members relative to the longitudinal axis; and 
a plurality of cam pulleys coupled to the jaw members, the cam pulleys being rotatable about the pivot axis to move the jaw members between open and closed conditions.

12.	(Currently Amended) A surgical tool including an end effector attached to a distal end of a housing having a longitudinal axis 
a jaw support shaft defining a longitudinal axis and a pivot axis that [[is]] are orthogonal to the longitudinal axis
a plurality of jaw members supported on the jaw support shaft and being pivotable about the pivot axis; 
an articulation member supported between the jaw members and including a plurality of articulation pins extending therefrom, the articulation pins being directly coupled to the jaw members, the pivot axis of the jaw support shaft being offset from at least one of the articulation pins, the articulation member being rotatable about the jaw support shaft to articulate the jaw members relative to the longitudinal axis; and 
a plurality of cam pulleys coupled to the jaw members, the cam pulleys being rotatable about the pivot axis to move the jaw members between open and closed conditions.

Reasons for Allowance
Claims 1-19 are allowed. The following is an examiner’s statement of reasons for allowance: There is no art of record alone or in combination that teaches of a jaw support shaft defining a longitudinal axis and a pivot axis that are orthogonal to a longitudinal axis of a housing having an end effector attached to its distal end; wherein the end effector comprises: a plurality of jaw members, an articulation member supported between the jaw members and including a plurality of articulation pins directly coupled to the jaw members, and a plurality of cam pulleys rotatable about the pivot axis that includes the combination of recited limitations in claims 1 and 12.
Prior art reference Ikeda discloses (Figs. 38-39 & 44) a housing (402) having an end effector (406) attached to its distal end; wherein the end effector comprises: a plurality of jaw members (422, 424), an articulation member (436, 438) supported between the jaw members and including a plurality of articulation pins (426, 428, 432, 434) directly coupled to the jaw members, and a plurality of cam pulleys (516, 518) as substantially claimed by applicant. However, Ikeda fails to disclose a jaw support shaft defining a longitudinal axis and a pivot axis that are orthogonal to a longitudinal axis of a housing having an end effector attached to its distal end; wherein the end effector comprises: and a plurality of cam pulleys rotatable about the pivot axis.
Prior art reference Nishizawa discloses (Figs. 1-2 & 8) a jaw support shaft (7) defining a longitudinal axis (S1) and a pivot axis (S2) that are orthogonal to a longitudinal axis of a housing (13) having an end effector (14, 15, 16)  attached to its distal end; wherein the end effector comprises: a plurality of jaw members (1a-b), an articulation member (4) supported between the jaw members and including a plurality of articulation pins directly coupled to the jaw members, and a plurality of cam pulleys (6a & 6e) rotatable about the pivot axis as substantially claimed by applicant. However, Nishizawa fails to disclose an articulation member including a plurality of articulation pins directly coupled to the jaw members.

Modifying the prior art to include the missing limitations wouldn’t have been obvious because the modification would only be motivated by hindsight and would possibly render the device inoperable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         

/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771